1

2                                   UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4                                                      ***
      SWITCH, LTD.,
5
                           Plaintiffs,
6                                                         2:17-cv-02651-GMN-VCF
      vs.
7                                                         ORDER
8
      STEPHEN FAIRFAX; MTECHNOLOGY, et al.,
                           Defendants.
9

10
            This case has been assigned to the undersigned Magistrate Judge by random draw. Because his
11
     impartiality might reasonably be questioned, the undersigned must recuse himself from the above entitled
12
     and numbered case. 28 U.S.C. § 455 Code of Conduct for United States Judges, Canon 3(C)(1).
13
     Accordingly, this matter is hereby referred to the Clerk of Court for random reassignment to another
14
     Magistrate Judge.
15
            IT IS SO ORDERED.
16
            DATED this 30th day of July, 2019.
17

18
                                                                ___________________________
19                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
